Roberts, Chief Justice.
The judgment nisi and the recognizance upon which it is founded seem to be in proper form. The subsequent proceedings, to wit, the scire facias and the final judgment are not, and should be set aside, *351and another scire facias should be issued upon the judgment nisi.
The scire facias is defective in not stating such facts as would have justified the rendition of a final judgment upon default of an answer. It should state enough to answer the purpose of a petition and a writ of citation also. (Boone v. Roberts, 1 Tex., 152; Harrison v. The State, 3 Tex., 190; Lawton et al. v. The State, 5 Tex., 274; The State v. Cox, 25 Tex., 406.)
Judgment is reversed and cause remanded.
Reversed and remanded.